Hall, J.
The evidence in this case was ample to sustain the conviction, and there was no error in the charge that if the prisoner fled,, his flight was a circumstance that could be considered by the jury in *423•determining his guilt, unless it was shown to be from another cause •than from a sense of guilt, or was otherwised explained. 20 Ga., 156, 166; 26 Id., 276, 281; 63 Id., 170.
J. J. Bull; J. H. Worrill, for plaintff in error.
Thos. W. Grimes, solicitor general, by J. M. McNeill, for the state.
Judgment affirmed.